Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant appeals from a judgment of the circuit court of Jefferson County finding him guilty of the crime of manslaughter and sentencing him to a minimum of 10 years and a maximum of 15 years in the Illinois State Penitentiary upon his plea of guilty. Appellant was indicted for the offense of murder in Jefferson County, Illinois. After the State informed the court that the defendant had been treated at a mental institution, the court ordered a hearing to determine defendant’s competency to stand trial. A competency hearing was then held which resulted in a deadlocked jury. A second competency hearing was later held where another jury found the defendant competent to stand trial. The trial court instructed the jury that the burden of proving defendant’s competency was the defendant’s. Since defendant offered sufficient evidence to rebut the presumption of competency, the giving of this instruction was error. People v. Bender, 20 Ill.2d 45; People v. McKinstray, 30 Ill.2d 611. In the light of our disposition of this case, we need not consider other errors claimed by appellant. The judgment of the trial court is reversed and this case is remanded to the circuit court of Jefferson County for further proceedings consistent with this opinion. Reversed and remanded. EBERSPACHER and CREBS, JJ., concur.